DETAILED ACTION
This office action is in response to Applicant’s submission filed on 21 April 2021.   
Claims 21-26, 29-37, 39-43 are pending.
Claims 1-20, 27-28, 38 are cancelled.
Claims 41-43 are new.
Claims 21, 23, 25, 27, 30, 32, 34, 36, 39 are amended.
Claims 21-26, 29-37, 39-43 are allowed.



Allowable Subject Matter

Claims 21-26, 29-37, 39-43 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 21-26, 29-37, 39-43.  

The following is an examiner’s statement of reasons for allowance: 

Claim 21 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein the hardware acceleration processing units each comprise: 
multiple columns of logic circuitry units, each column comprising multiple logic circuity  units communicationally coupled in series from top to bottom; 
a first set of input data buffers, each input data buffer of the first set being communicationally linked to a corresponding logic circuitry unit of a corresponding  row, wherein a row comprises one logic circuitry unit from each of the multiple columns; Page 2 of 18Application No. 16/440,948 Amendment A dated April 21, 2021 
a second set of input data buffers, each input data buffer of the second set also being communicationally linked to the corresponding logic circuitry unit of the corresponding row; 
a set of weight data buffers, each weight data buffer communicationally linked to a corresponding logic circuitry unit of a corresponding column of the multiple columns of logic circuitry units; and 
a set of output data buffers, each output data buffer being communicationally liked to a corresponding logic circuitry unit of the corresponding row; 
wherein each logic circuitry  unit is configured to perform a convolution of input data, received from an input data buffer that is communicationally linked to a row comprising the logic circuitry unit, and weight data, received from a weight data buffer that is communicationally linked to a column comprising the logic circuitry unit; 
wherein each logic circuitry unit, except for bottommost logic circuitry units of each column of the multiple columns, passes output to a next lower logic circuitry unit through the series communicational coupling of logic circuitry units, the bottommost logic circuitry units passing output to the set of output data buffers; and 
wherein a first set of output data generated by performing a first convolution of the input data from the first set of input data buffers is stored in the set of output data buffers and then subsequently fed to the second set of input data buffers”,  in combination with the remaining elements and features of the claimed invention.
Claims 32 and 40 are substantially similar to claim 21. The arguments as given above for claim 21, are applied, mutatis mutandis, to claims 32 and 40, therefore the allowable subject matter reasoning of claim 21 are applied accordingly.
Regarding the dependent claims 21-26, 29-31, 41-42 / 33-37, 39, 43, which include all the limitations of the independent claims 21 / 32, also have no art rejection.
The followings are references closest to the invention claimed:
Peemen, et al., "Memory-Centric Accelerator Design for Convolutional Neural Networks", ICCD2013, IEEE International Conference on Computer Design, 6-9, Oct.2013 [hereafter Peemen] teaches array structured accelerator for neural network processing. However, Peemen does not show the specific structure with two input buffers, one output buffer and the connectivity claimed in the instant application.
Du et al., "ShiDianNao: Shifting Vision Processing Closer to the Sensor", ISCA’15, June 13-17, 2015 [hereafter Du shows hardware accelerator for convolution neural networks. However Du does not show the specific structure with two input buffers, one output buffer and the connectivity claimed in the instant application. 
Lee, et al. US-PGPUB NO.2016/0239074A1 [hereafter Lee] shows a single die multiple-core processor system.  Lee does not show the specific structure with two input buffers, one output buffer and the connectivity claimed in the instant application. 
Kusumoto, et al. US-PGPUB NO.2005/0286420A1 [hereafter Kusumoto] . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126